                             THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

ROBERT A. HORNE, ERIC RICHARDS,                          §
and VICTOR CARRELL,                                      §
      Plaintiffs,                                        §
                                                         §
v.                                                       §      Case No. 4:19-CV-405-KPJ
                                                         §
TEXAS DEPARTMENT OF                                      §
TRANSPORTATION                                           §
    Defendant.                                           §

                             MEMORANDUM OPINION AND ORDER

        On December 12, 2019, the Court was notified of multiple discovery disputes between the

parties. Pursuant to the Court’s December 13, 2019, Order (Dkt. 32), Plaintiffs Robert A. Horne,

Eric Richards, and Victor Carrell (collectively, “Plaintiffs”) submitted a letter brief regarding their

discovery disputes (Dkt. 34), to which Defendant Texas Department of Transportation (“TxDOT”)

filed a response (Dkt. 36). TxDOT also filed a letter brief regarding its discovery disputes (Dkt.

33), to which Plaintiffs filed a response (Dkt. 35). On December 18, 2019, and continuing on

December 20, 2019, the Court held a telephonic hearing regarding the disputes (the “Hearing”).

See Docket Entries on December 18, 2019, and December 20, 2019.

                        I.      DEFENDANT’S DISCOVERY DISPUTE

        In its letter brief, TxDOT argues Plaintiffs’ privilege log is insufficient because it “does

not indicate who the witness is, how many messages occurred, or the nature of the communications

in a manner that would enable TxDOT to assess the claim of privilege.” Dkt. 33. TxDOT also

argues that text messages are not considered work product, and therefore, the text exchanges with

witnesses identified on Plaintiffs’ privilege log should be produced. See id. Plaintiffs respond that

communications by counsel with witnesses are protected work product because disclosure could

disclose Plaintiffs’ litigation strategy. See Dkt. 35.
       Under Federal Rule of Civil Procedure 26(b)(5)(A), a party withholding information by

claiming it is privileged or subject to protection as trial-preparation material must “(i) expressly

make the claim; and (ii) describe the nature of the documents, communications, or tangible things

not produced or disclosed—and do so in a manner that, without revealing information itself

privileged or protected, will enable other parties to assess the claim.” FED. R. CIV. P. 26(b)(5)(A).

While the Rule does not “attempt to define for each case what information must be provided, . . .

a privilege log’s description of each document and its contents must provide sufficient information

to permit courts and other parties to test the merits of the privilege claim.” Equal Employment

Opportunity Commission v. BDO USA, L.L.P., 876 F.3d 690, 697 (5th Cir. 2017) (quotations

omitted).

       A party may claim information is protected under the work product doctrine if it constitutes

“mental impressions, conclusions, opinions, or legal theories of a party’s attorney or other

representation concerning the litigation.” FED. R. CIV. P. 26(b)(3)(B). “The work-product doctrine

provides qualified protection of documents and tangible things prepared in anticipation of

litigation, including . . . memoranda of witnesses’ statements.” United States v. Ocwen Loan

Servicing, LLC, 2016 WL 1031157, at *2 (E.D. Tex. March 15, 2016) (quotations omitted).

       After reviewing Plaintiffs’ privilege log, the Court agrees with TxDOT that the privilege

log needs additional information to comply with the Federal Rules. Specifically, Plaintiffs must

provide enough information to allow TxDOT to assess Plaintiffs’ claims of privilege. See FED. R.

CIV. P. 26(b)(5)(A).

       While TxDOT specifically argues Plaintiffs must disclose the identities of the witnesses

who sent or received text messages to Plaintiffs’ counsel, the Court finds this information

constitutes work product, as it tends to reveal Plaintiffs’ litigation strategy. See In re Harwood P-



                                                 2
G, Inc., 403 B.R. 445, 470 (W.D. Tex. 2009) (citing Electronic Data Systems Corp. v. Steingraber,

2003 WL 21653405, at *2 (E.D. Tex. July 9, 2003)). Therefore, while Plaintiffs are required to

provide additional information to bring their privilege log into conformity with the Federal Rules,

the Court declines to require Plaintiffs to provide names of the witnesses with whom Plaintiffs’

counsel communicated.

       As detailed below, the Court orders Plaintiffs to produce a revised privilege log by January

3, 2020. The Court further orders the parties to file any objections to privilege logs with the Court

by January 10, 2020. If objections are filed, the parties shall be required to file responses to those

objections and produce the objectionable documents for in camera review by January 17, 2020.

                       II.     PLAINTIFFS’ DISCOVERY DISPUTES

       Plaintiffs argue TxDOT has failed to produce responsive documents to Plaintiffs’ Request

for Production (“RFP”) 39, 42, 43, 45, 46, 47, and 28. See Dkt. 34. TxDOT maintains these RFPs

seek irrelevant information and are harassing to TxDOT. See Dkt. 36.

   A. AGREED REQUESTS FOR PRODUCTION

       In their letter briefing and at the Hearing, the parties represented agreements as to RFP 43

and 45. See Dkt. 34. Regarding RFP 42, Plaintiffs agreed to TxDOT’s production of one-hundred

forty-two (142) documents potentially responsive to RFP 42.

       Regarding RFP 28, the Court previously ordered TxDOT to produce documents responsive

to RFP 28, for the period of July 2015, through September 2015. See Dkt. 28. In their letter brief,

Plaintiffs claim they have not been provided with any such documents and request they be granted

access to the Sulphur Springs yard to inspect a book Defendants believe contain the requested

documents. See Dkt. 34 at 2. In response, TxDOT offered to produce the book for inspection “at a

mutually agreeable time and location.” See Dkt. 36 at 3. At the Hearing, TxDOT reversed its



                                                  3
position and opposed allowing Plaintiffs to conduct an onsite inspection of the book. Based on

TxDOT’s agreement to Plaintiffs’ inspection of the book in its briefing to the Court, the Court

finds that inspection of the book responsive to Plaintiffs’ RFP 28, has been agreed to, and should

proceed at a mutually agreeable time.

   B. REQUESTS FOR PRODUCTION CONCERNING COMPARATORS

   Plaintiffs argue TxDOT has improperly withheld documents responsive to some subparts of

RFP 39 and RFP 46, which Plaintiffs claim would provide relevant comparator information as to

Plaintiffs’ claims. See Dkt. 34. TxDOT argues these requests are irrelevant to Plaintiffs’ claims

and are overbroad in scope. See Dkt. 36.

       In RFP 39, Plaintiffs request production of copies of “disciplinary actions issued to the

following employees at any time while working for TxDOT during the period January 1, 2012 to

the present” for Bobby Jennings, Bobby Graves, Chad Ingram, James Smith, Anthony McGill, and

Landry McGonagill. See Dkt. 34-1 at 2. During the Hearing, the Court found that Plaintiffs’ request

was irrelevant as to Bobby Jennings, Bobby Graves, and Chad Ingram, and thus declined to require

TxDOT to produce documents responsive to RFP 39, as to those individuals. Therefore, the Court

will only consider the request as to James Smith, Anthony McGill, and Landry McGonagill.

       “Employees with different supervisors, who work for different divisions of a company or

who were the subject of adverse employment actions too remote in time from that taken against

the plaintiff generally will not be deemed similarly situated.” Lee v. Kan. City S. Ry. Co., 574 F.3d

253, 259 (5th Cir. 2009). Under Fifth Circuit precedent, more than two years between comparable

discipline incidents is considered too remote to serve as a similarly situated employee at summary

judgment stage. See Buckhanan v. Shinseki, 655 F.App’x 343, 350 (5th Cir. 2016). However, the

standard for discoverable information is lower than that of admissible evidence. See FED. R. CIV.



                                                 4
P. 26(b)(1) (“Parties may obtain discovery regarding any nonprivileged matter that is relevant to

any party’s claim or defense and proportional to the needs of the case.”). The Court finds that

documents responsive to RFP 39, as to James Smith, Anthony McGill, and Landry McGonagill

are potentially relevant as comparator evidence; however, the time period requested is overbroad.1

Therefore, the Court orders TxDOT to produce responsive documents as to James Smith, Anthony

McGill, and Landry McGonagill for the time period of February 17, 2015, through February 17,

2019 (two years before and after the alleged adverse employment action).

         In RFP 46, Plaintiffs request documents “showing evidence of damages caused by or

resulting from or during” specific, enumerated incidents, along with any investigation report and

disciplinary actions issued as a result of those instances. See Dkt. 34-1 at 4. Plaintiffs argue this

information is relevant because Eric Richards was disciplined for causing minor damage to

TxDOT property, and the requested evidence could show disparate treatment. See Dkt. 34 at 2.

TxDOT alleges that all incidents listed in RFP 46, involved preventable incidents, and none of the

Plaintiffs were ever disciplined for preventable incidents. See Dkt. 36 at 2. As previously

discussed, Plaintiffs have articulated a specific reason for seeking the requested information for

each incident listed in RFP 46. However, because some of the incidents identified occurred more

than two years after TxDOT allegedly took adverse employment action against Plaintiffs, these

instances cannot be proper comparators. See Buckhanan, 655 F.App’x at 350. Therefore, the Court

will require TxDOT to produce responsive documents to the incident that occurred within the time

period of February 17, 2015, through February 17, 2019, which is two years before and after the




1
  While TxDOT argues Plaintiffs are conducting an “impermissible fishing expedition,” the Court notes that
Plaintiffs have specifically identified individuals for whom they seek disciplinary histories, as opposed to broadly
seeking such information from all employees. Further, Plaintiffs articulated a specific reason for seeking such
information regarding individuals identified in RFP 39. Therefore, the Court does not consider such request to be a
“fishing expedition.”

                                                          5
alleged adverse employment action.

                     III.    ATTORNEYS EYES ONLY DESIGNATION

       In its November 27, 2019, Order, the Court ordered TxDOT to produce two recorded

interviews under the “Attorneys Eyes Only” designation. See Dkt. 28. Plaintiffs argue the

“Attorneys Eyes Only” designation should be removed because there is no legitimate basis for

such designation. See Dkt. 34. TxDOT argues the tapes were made in a confidential setting and

the information should not be viewed by Plaintiffs, particularly considering Robert A. Horne’s

testimony that he wished to “destroy” the careers of some of his co-workers. See Dkt. 36. During

the Hearing on December 18, 2019, the Court ordered TxDOT to produce the two audio tapes for

in camera review. Upon review of the tapes, the Court finds the “Attorneys Eyes Only” designation

is not warranted; however, a protective order is warranted.

       Under Federal Rule of Civil Procedure 26(c), a court may enter a protective order for good

cause to protect a party from, among other things, revealing certain commercially sensitive

information. See FED. R. CIV. P. 26(c)(1)(G). “The court enjoys broad discretion in entering and

modifying any such order.” Raytheon Co. v. Indigo Sys. Corp., No. 4:07-cv-109, 2008 WL

4371679, at *2 (E.D. Tex. Sept. 18, 2008). If good cause was not shown for the original protective

order, the burden of showing good cause is on the party seeking continued confidentiality

protection. United States v. Homeward Residential, Inc., No. 4:12-cv461, 2016 WL 279543, at *4

(E.D. Tex. Jan. 22, 2016).

       Because of the subject matter discussed in the audio tapes, as well as the confidential

designation under which such interviews were conducted, the Court will allow TxDOT until

January 3, 2020, to seek a protective order to govern the production of these two tapes, as detailed

below. On January 6, 2020, the Court will order that the “Attorneys Eyes Only” designation be



                                                 6
removed from the two audio tapes.

                                       IV.     DEPOSITIONS

           In their letter brief, Plaintiffs argue TxDOT has made improper objections to their

corporate representative topics. See Dkt. 34 at 3. Plaintiffs further argue TxDOT is not cooperating

in scheduling depositions. See id. TxDOT responds that Plaintiffs’ corporate representative topics

are too broad, and TxDOT’s counsel is unavailable for all of Plaintiffs’ requested dates. See Dkt.

36 at 4.

    A. CORPORATE REPRESENTATIVE DEPOSITION TOPICS

           TxDOT argues Plaintiffs’ corporate representative Topics 1, 2, 5, 6, and 7, are

inappropriate because they are an attempt to obtain additional deposition time for representative

Hostetler, a TxDOT corporate representative for certain topics. See Dkt. 36 at 5. As stated at the

Hearing, the Court finds that Plaintiffs are entitled to corporate depositions even if they have

already deposed the designated corporate representative as a fact witness. Considering that some

witnesses might be deposed twice, once as a fact witness and again as a corporate representative,

the parties indicated to the Court that they would reach an agreement as to the length of the

corporate representative depositions.

           During the Hearing, the Court instructed TxDOT that it must provide a corporate

representative to testify to “all disciplinary actions that TxDOT has taken against members of

management in the Paris District” as requested in Topic 1, as opposed to only those in Plaintiffs’

chain of command. See Dkt. 34-5.

           In Topic 2, Plaintiffs requested TxDOT designate a corporate representative to testify to

“facts and circumstances related to all complaints by TxDOT employees against Clint Traylor

during his employment at TxDOT.” See Dkt. 34-5. At the Hearing, TxDOT voiced concern



                                                   7
regarding the breadth of the term “complaint.” After further discussion, Plaintiffs represented to

the Court they would narrow the definition of “complaint” so as not to be overly broad.

         TxDOT argues that Topics 6 and 7, investigations into allegations of false statements and

disciplinary actions issued for making false statements or unprofessional and disruptive behavior,

are overly broad. See Dkt. 36 at 5. As the Court stated at the Hearing, the Court finds these topics

are not overly broad, as the terms “investigations” and “disciplinary actions” are sufficiently

defined, an are relevant to the claims asserted by Plaintiffs.

         Finally, as to all corporate representative topics, TxDOT argues that facts and information

regarding “discrimination” should be limited to discrimination against Native American or

Hispanic individuals. As stated at the Hearing, the Court finds this is not a proper limitation.

    B. DEPOSITION SCHEDULING

         Plaintiffs argue TxDOT did not provide contact information for two former members of

management whom Plaintiffs seek to depose. During the Hearing, TxDOT responded that it will

coordinate one such deposition, as TxDOT intends to represent that individual, and TxDOT has

given Plaintiffs’ counsel contact information for the person TxDOT will not represent.

         As discussed at the Hearing, the Court recognizes there may not be sufficient time to

conduct all outstanding depositions prior to the expiration of the current discovery deadline of

January 16, 2020. See Dkt. 20. Therefore, as detailed below, the Court will extend the parties’

discovery and dispositive motion deadlines by two weeks to afford the parties sufficient time for

depositions.2




2
  During the Hearing, TxDOT’s counsel agreed to send Plaintiffs’ counsel a list of all persons designated to testify
regarding Plaintiffs’ corporate representative Topics, as well as such corporate representatives’ current locations, by
December 20, 2019. Plaintiffs’ counsel further agreed to provide TxDOT’s counsel with the order in which Plaintiffs
seek to schedule the remaining depositions by December 20, 2019. To the extent the parties have not already done so,
the Court orders the parties to comply with this agreement.

                                                          8
                                     V.      CONCLUSION

        As discussed above and at the Hearing, the Court hereby orders the following:

        IT IS HEREBY ORDERED that Plaintiffs shall revise their privilege log such that it is

fully compliant with Federal Rule of Civil Procedure 26(b)(5), and produce the revised log to

TxDOT by Friday, January 3, 2020. Plaintiffs are not required to disclose the names of the

witnesses whose communications with Plaintiffs’ counsel are claimed as privileged.

        IT IS FURTHER ORDERED that each party shall file any objections to the other party’s

privilege log, if any, by Friday, January 10, 2020. If objections are filed, the parties shall file

responses to the objections and produce the objectionable documents for in camera review by

Friday, January 17, 2020.

        IT IS FURTHERED ORDERED that TxDOT shall produce documents requested in

Plaintiffs’ Request for Production 42, no later than January 10, 2020.

        IT IS FURTHER ORDERED that TxDOT shall produce documents requested in

Plaintiffs’ Request for Production 28, for an onsite inspection at a mutually agreeable time, but no

later than January 17, 2020.

        IT IS FURTHER ORDERED that TxDOT shall produce documents requested in

Plaintiffs’ Request for Production 39, as to James Smith, Anthony McGill, and Landry McGonagill

for the time period of February 17, 2015, through February 17, 2019, no later than January 10,

2020.

        IT IS FURTHER ORDERED that TxDOT shall produce documents requested in

Plaintiffs’ Request for Production 46 only for the “[d]amage to the sign truck in or around August

2018 while Anthony McGill and Landry McGonagill were in the vehicle” no later than January

10, 2020.



                                                 9
            IT IS FURTHER ORDERED that the two audio tapes designated “Attorneys Eyes Only”

    shall remain so designated until January 3, 2020. TxDOT may file a motion with the Court

    seeking a protective order for the two tapes before January 3, 2020, after which the “Attorneys

    Eyes Only” designation shall be removed.

            IT IS FURTHER ORDERED that TxDOT shall designate corporate representatives to

    testify to Plaintiffs’ Topics 1 through 16. The parties are directed to confer as to limit the definition

    of “complaint” in Topic 2, and the time limitations for corporate depositions, as agreed to at the

    Hearing.

            IT IS FURTHER ORDERED that the parties’ discovery deadline is extended until

    January 30, 2020.

.           IT IS FURTHER ORDERED that the parties’ dispositive motion deadline is extended

    until February 6, 2020.

            The parties are directed to contact the Court if additional time is needed to complete

    discovery.

                 So ORDERED and SIGNED this 26th day of December, 2019.




                                                         ____________________________________
                                                         KIMBERLY C. PRIEST JOHNSON
                                                         UNITED STATES MAGISTRATE JUDGE




                                                       10
